Title: To Alexander Hamilton from John H. Buell, 20 June 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir,
            Oxford 20 June 1800.
          
          I received your order of the 23rd. Ulto. on the 9th. Instant, and gave Orders accordingly. Seven of my Officers have since arrived at this place, with all possible dispatch, however it appears they were too late for the purpose of enlisting good Men, and indeed recruiting here appears to be nearly at an end, as the troops have left the ground.
          I shall continue in this place, with the Officers under my command, agreeably to the Order of the 23rd. Ulto untill I receive instructions or advice from you, I think the Officers for the purpose of recruiting may be better disposed of, as the major part of the men discharg’d, have a desire to return to their respective homes, before they engage in Service again, admitting they have a wish to enter—Were I to act discretionary in the business, I would immediately order the Officers to the different Rendezvous they have left, except One or two for the purpose of guarding the public property, as well as recruiting at this place, as a great number of the best men were recruited at those places, and are now on their return.
          The Public Clothing is also at the different places, we have left in Vermont, the transportation of which, to this place, will be attended with a much a greater expence.
          With the advice of Colonel Rice of the 14th. Regt., I have sent Captain Lyman of the 2nd Regt. with this, who will give you every information respecting our present situation—
          Two of the Officers under my command have been left in Vermont, Lieutenant Porter at Bennington where the greatest part of the Clothing is, and Lieutenant Laidlie at Newbury, where there is also public Clothing—
          The distance of each of the above places being too distant from Westminster for them to receive Orders and repair in time to this place, together with their having charge of the clothing is the reason why they were not ordered for this—
          Lieutenant Richmond P. Master to this Detachment has received Money for the raising of four complete Companies; Money for the raising of two, when we were first ordered to Vermont, & two Money for the raising of two Companies a short time since; I will thank you to inform me whether the Monies already sent, are those you refer to in yours of the 23d. May, or whether Money is to be sent on for recruiting four additional Company’s, if the last is contemplated, the money has not come to hand—
          Captain McClary of the 2nd Regt. march’d from Westminster on the 12th. Instant, with a detachment of Sixty Recruits—
          I am with esteem and respect your Most Obedient and Very Hble Sert
          
            John H Buell Major
             U.S. 2d. Regt. Infy.
          
          Major General Alexander Hamilton
        